Giegebich, J.
The action is to recover damages for the conversion of certain articles of jewelry, mentioned in a certain pawn ticket, issued by the defendant to one George Grieneisen, upon a loan of twenty-five dollars, on the 28th day of October, 1897. The ticket in question was delivered in March, 1898, by Grieneisen to the plaintiff' as security for the payment of the rent of certain apartments then occupied by the former as a tenant of the latter. The plaintiff gave testimony to the effect that he was to hold such ticket until the first day of May following, when the debt was to be paid. One Frazee, a collector for the agents of the plaintiff, testified that the ticket was to be kept or held as security until such time as Grieneisen could redeem it, and the latter stated that it was given merely as security for the rent. It appears from the testimony of both the plaintiff and Grieneisen that subsequently there was tendered to the former by the latter, the full amount of the debt, and that plaintiff declined to accept the same. The delivery of the pawn ticket by Grieneisen to the plaintiff merely constituted a pledge thereof. Hence, under the rules governing the relation of pledgor and pledgee, the general title to the ticket did not pass, as in the case of a chattel mortgage, and the plaintiff only had a special property therein, which, under the circumstances, could be extinguished either by payment or tender of the debt, at any time before Grieneisen’s right of redemption was foreclosed. 18 Am. & Eng. Ency. of Law, 720, 725; 4 Kent’s Com. (13th ed.) 138; Bowman v. Hoffman, 22 Civ. Pro. 371; 20 N. Y. Supp. 415; 47 N. Y. St. Repr. 487. Since such right existed when the debt was tendered to and refused by the plaintiff, any special property which he may have had in the pawn ticket was obviously terminated by such tender. 18 Am. & Eng. Ency. of Law, 721. In this view, it will not be necessary to determine what rights, if any, the plaintiff acquired as against the defendant, under such ticket, nor to pass upon the other points urged upon this appeal.
It results that the judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
O’Gobmah, J., concurs; Beekmab, P. J., taking no part.
Judgment reversed and new trial ordered, with costs to appellant to abide event.